DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/19, 11/05/19, 02/05/20, 03/24/20, 04/17/20, 05/19/20, 06/23/20, 07/14/20, 07/16/20, 09/08/20, and 10/20/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macneille (US-20200062074-A1).

Regarding claim 1, Macneille teaches a system for controlling an interior environmental condition in a vehicle (see Macneille, Abstract, figure 2, paragraph 33, regarding vehicle climate control system 200) the system comprising: a biometric sensor configured to sense a biometric condition of an occupant of a vehicle seat and generate a signal representative of a value of the sensed biometric condition (see Macneille, figure 2, paragraph 32, regarding distributed sensors 108, “which can include biometric sensors” and “In some examples, the biometric sensors may be implanted under the skin of an individual (such as an occupant of a vehicle seat) and/or contained within wearables (e.g., clothing, bags, etc.)”); and a controller configured to receive the biometric condition signal, an interior environmental condition signal representative of a value of a sensed controllable interior environmental condition, and an exterior environmental condition signal representative of a value of a sensed exterior environmental condition (see Macneille, figure 2, paragraph 34, regarding “the measurement collectors 216 of the sensors 108 measure environmental conditions of the interior and exterior of the vehicle 102 for processing by the vehicle controller 104”); wherein each of a plurality of exterior environmental condition values has associated therewith a biometric condition value defined as an optimal biometric condition value for the occupant for the corresponding exterior environmental condition value (see Macneille, figure 2, paragraphs 23, 33 and 39, regarding “parameter analyzer 208 analyzes preference data from the preference selectors 222 of the mobile devices 116 for information related to user parameters, for example, such as preferred temperatures”, whereby “the parameter analyzer 208 may use social decision-making algorithms to identify the best (optimal) environmental change (e.g., temperature change) for the entire vehicle and/or for individual locations of the passengers (occupants)” and preference data of user parameters, for example, may be the optimal (preferred) biometric condition values corresponding to environmental condition values, that can be external and/or internal to the vehicle); and wherein the controller is configured to determine the optimal biometric condition value for the occupant associated with the sensed exterior environmental condition value, compare the optimal biometric condition value for the occupant to the sensed biometric condition value, and in response to a difference between the optimal biometric condition value and the sensed biometric condition value, generate a control signal to control an actuator configured to control the controllable interior environmental condition, wherein the control signal effectuates control of the actuator to reduce the difference between the sensed biometric condition value and the optimal biometric condition value (see Macneille, figure 2, paragraphs 36, 38, and 41, regarding “data analyzer 204 (of vehicle controller 104) may process the measurement data (sensed biometric condition values) and location information and compare the measurement data and the location information to one or more thresholds and/or combinations of thresholds corresponding to known types of events”, whereby the events may be deviations (differences) from occupant’s optimal (preferred) biometric condition values (the thresholds being compared against), and when “information indicative of the identified event is conveyed to the instruction generator 206, which may generate one or more instructions (control signals) based on the identified event to be sent to the climate controller 112 via the climate control interface 210 to affect an operation of the climate control system 200 to mitigate (reduce the difference) or otherwise respond to the event and/or change an environmental condition within the cabin 110 of the vehicle 102” by “send(ing) commands or signals to the climate operator 220 to operate (effectuates) various components (actuators) of the climate control system 200”).  

Regarding claim 2, Macneille teaches the system of claim 1, including further comprising: a vehicle interior sensor configured to be mounted in the vehicle and configured to sense the controllable interior environmental condition in the vehicle and generate the signal representative of the value of the sensed interior environmental condition; and a vehicle exterior sensor configured to be mounted in the vehicle and configured to sense the environmental condition exterior to the vehicle and generate the signal representative of the value of the sensed exterior environmental condition (see Macneille, figure 1, paragraph 25, regarding “sensors 108a-k distributed throughout a cabin 110 of the vehicle 102 and external to the cabin 110 of the vehicle (e.g., the sensor 108k)”).

Regarding claim 3, Macneille teaches the system of claim 1, including wherein the biometric condition comprises at least one of cardiac activity, blood pressure, blood rheology, blood oxygenation, blood saturation, respiratory activity, temperature, (see Macneille, figure 1, paragraphs 25 and 32, regarding distributed sensors 108a-k “which may be external (e.g., an external sensor) or internal (e.g., an internal sensor) to a vehicle, can include … biometric sensors (e.g., skin temperature, metabolic rate, ketosis breath, breath, infrared, facial expressions, spectral analysis, etc., electrocardiogram (ECG/EKG), brain waves, driver awakeness (eyes), erythema, etc.)”).

Regarding claim 4, Macneille teaches the system of claim 1, including wherein the controllable interior environmental condition comprises at least one of a seat position, seat temperature, interior temperature, audio level, ventilation, heating setting, cooling setting, and lighting condition (see Macneille, paragraph 19, regarding addressing wetness, an example of controlling humidity, which is a combination of controlling interior temperature, ventilation and heating and/or cooling, whereby “the controller may send one or more instructions to operate the climate control system to dry the carpet at the location of the wet carpet. Additionally, the controller may cause the climate control system to operate in full recirculation mode (e.g., roll up windows, close an inlet door, operate a blower) and/or full dehumidification (e.g., operate a heater core and an evaporator). Further, vent doors may be directed to focus warm, dry air on the carpet to dry the carpet in a short amount of time”).

Regarding claim 5, Macneille teaches the system of claim 1, including wherein the exterior environmental condition comprises at least one of a time of day, day of week, date, season, weather condition, light condition, travel destination, travel time, traffic density, road type, and topography (see Macneille, paragraph 20, regarding “information or data from sources external to the vehicle such as information received from web services, etc. to generate instruction(s) that affect the operation of the vehicle climate control system. For example, the web services may provide virtual sensor information, driver/occupant preference data, and/or external condition data (e.g., weather information, traffic, external air conditions, pollution patterns, allergy/pollen information, etc.) to the controller for processing”, whereby external condition data are examples of exterior environmental conditions).  

Regarding claim 6, Macneille teaches the system of claim 1, including wherein the vehicle interior sensor is configured to be mounted in the vehicle seat (see Macneille, figure 3, paragraphs 43-44, regarding sensor 302, “a distributed sensor located within the interior or cabin 110 of the vehicle 102 and configured to communicate to a controller (e.g., the vehicle controller 104) via the access points 304”, whereby, for example, the locality of the (vehicle interior) sensor may be attached (mounted) in/on a vehicle seat, which is part of a vehicle cabin).




Regarding claim 7, Macneille teaches the system of claim 1, including wherein the vehicle seat is a driver seat and the occupant is a driver of the vehicle (see Macneille, figure 1, paragraph 24, regarding “the presence and location of a person (e.g., a driver, passenger, etc.) may be detected using one or more of the sensors distributed throughout the cabin of the vehicle. For example, high radiant heat and/or carbon dioxide detected by sensors proximate the driver's seat may be used to determine that a person is located in the driver's seat”, whereby in this exemplary case, the occupant is the driver in the driver vehicle seat).

Regarding claim 8, Macneille teaches the system of claim 1, including wherein the vehicle seat is a non-driving passenger seat and the occupant is a non-driving passenger of the vehicle (see Macneille, figure 1, paragraph 24, regarding “the presence and location of a person (e.g., a driver, passenger, etc.) may be detected using one or more of the sensors distributed throughout the cabin of the vehicle”, whereby, for example, an occupant (non-driving passenger) may be seated in a non-driving (passenger) vehicle seat).  

Regarding claim 9, Macneille teaches the system of claim 1, including wherein the occupant has associated therewith a first occupant profile as a driver and a second occupant profile as a non-driving passenger, each of the first and second occupant profiles comprising a biometric condition value, interior environmental condition value, and external environmental condition value, and wherein the first occupant profile is (see Macneille, figure 2, paragraph 39, regarding the parameter analyzer 208, for example, can “analyze the user (occupant) parameters to identify a desired environmental change for the vehicle. In some examples, when one or more passengers with a mobile device 116 that stores preferences in the parameter analyzer 208 are present, the parameter analyzer 208 may use social decision-making algorithms to identify the best environmental change (e.g., temperature change) for the entire vehicle and/or for individual locations of the passengers” whereby occupant profiles are stored in their respective mobile devices 116 and can be different from other occupants in the same vehicle).  

Regarding claim 10, Macneille teaches the system of claim 1, including wherein the controller is configured to be mounted in the vehicle seat (see Macneille, paragraphs 20 and 72, regarding “mobile device 116 may be placed, coupled and/or mounted within a cabin of the vehicle that is being upgraded/retrofitted without adding wiring and/or other internal components to support operation of the sensor, thereby enabling the enhancement of sensor capabilities and/or vehicle cabin analysis”, whereby, for example, a mobile device 116 may be mounted in/on a vehicle seat, which is part of a vehicle cabin and “the processor platform 1000 (controller) can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, or any other type of computing device”, in our example the processor (controller) platform can be mobile device 116).

Regarding claim 11, Macneille teaches the system of claim 1, including wherein the controller comprises a processor and an associated non-transitory storage medium having stored computer executable instructions comprising a learning algorithm (see Macneille, figure 10, paragraphs 56, 67-68, and 79-80, regarding processor 1012, coded instructions 1032, and mass storage devices 1028, whereby “coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media” with “transmitted sensor data to determine settings based on analyzing previous data and/or patterns. According to such examples, the settings (e.g., learned settings) are forwarded to the vehicle systems 506 so that the vehicle systems 506 can operate respective climate controllers” and therefore performing (executing) a learning algorithm).

Regarding claim 12, Macneille teaches the system of claim 1, including wherein the controller is configured to communicate with a server external to the vehicle to download and store an occupant profile comprising a biometric condition value, interior environmental condition value, and external environmental condition value (see Macneille, figure 9, paragraphs 23 and 71, regarding block 906, whereby “the vehicle controller 104 gathers user parameters (occupant profiles) from a mobile device application (e.g., the preference selector 222) (block 906) and the vehicle controller 104 proceeds to generate an instruction based on the processed data (block 908)”, whereby (the vehicle) “controller may interact with an application on the personal mobile device to identify the personal mobile device and retrieve (download) user parameters (occupant profile) corresponding to the person associated with the personal mobile device to affect an operation of the climate control system based on the user parameters (occupant profiles). For example, temperatures settings, an allergy, or any other vehicle cabin preferences and/or personal information may be communicated from the personal mobile device to the controller of the vehicle”, exemplary of a controller communicating wirelessly with a plurality of mobile devices, collectively functioning as a (database) server, either directly or indirectly, and is external (not attached), to the vehicle).

Regarding claim 13, Macneille teaches the system of claim 12, including wherein the controller is configured to dynamically modify the occupant profile based on sensed biometric condition values, sensed interior environmental condition values, and sensed external environmental condition values, and to upload a modified occupant (see Macneille, figure 9, paragraphs 23, 39, and 71, regarding block 906, whereby “the vehicle controller 104 gathers user parameters (occupant profiles) from a mobile device application (e.g., the preference selector 222) (block 906) and the vehicle controller 104 proceeds to generate an instruction based on the processed data (block 908)”, whereby (the vehicle) “controller may interact with an application on the personal mobile device to identify the personal mobile device and retrieve (download) user parameters (occupant profile) corresponding to the person associated with the personal mobile device to affect an operation of the climate control system based on the user parameters (occupant profiles). For example, temperatures settings, an allergy, or any other vehicle cabin preferences and/or personal information may be communicated from the personal mobile device to the controller of the vehicle”, and “parameter analyzer 208 may receive personalized vehicle occupant information from the preference selectors 222, whereby” the parameter analyzer 208 analyzes the vehicle occupant information to identify a desired environmental change for the cabin 110 of the vehicle 102” and “Additionally, the parameter analyzer 208 may store data on the mobile device 116 carried by a passenger from one vehicle to another”,  exemplary of a controller storing (uploading) data (dynamical modified user parameters of occupant profiles) to a plurality of mobile devices, collectively functioning as a (database) server).

Regarding claim 14, Macneille teaches the system of claim 1, including wherein the controller is configured to communicate with a personal device of the occupant to (see Macneille, figure 9, paragraphs 23 and 71, regarding block 906, whereby “the vehicle controller 104 gathers user parameters (occupant profiles) from a mobile device application (e.g., the preference selector 222) (block 906) and the vehicle controller 104 proceeds to generate an instruction based on the processed data (block 908)”, whereby (the vehicle) “controller may interact with an application on the personal mobile device to identify the personal mobile device and retrieve (download) user parameters (occupant profile) corresponding to the person associated with the personal mobile device to affect an operation of the climate control system based on the user parameters (occupant profiles). For example, temperatures settings, an allergy, or any other vehicle cabin preferences and/or personal information may be communicated from the personal mobile device to the controller of the vehicle”, exemplary of a controller communicating wirelessly with a plurality of mobile devices).  

Regarding claim 15, Macneille teaches the system of claim 14, including wherein the controller is configured to dynamically modify the occupant profile based on sensed biometric condition values, sensed interior environmental condition values, and sensed external environmental condition values, and to upload a modified occupant profile to the personal device (see Macneille, figure 9, paragraphs 23, 39, and 71, regarding block 906, whereby “the vehicle controller 104 gathers user parameters (occupant profiles) from a mobile device application (e.g., the preference selector 222) (block 906) and the vehicle controller 104 proceeds to generate an instruction based on the processed data (block 908)”, whereby (the vehicle) “controller may interact with an application on the personal mobile device to identify the personal mobile device and retrieve (download) user parameters (occupant profile) corresponding to the person associated with the personal mobile device to affect an operation of the climate control system based on the user parameters (occupant profiles). For example, temperatures settings, an allergy, or any other vehicle cabin preferences and/or personal information may be communicated from the personal mobile device to the controller of the vehicle”, and “parameter analyzer 208 may receive personalized vehicle occupant information from the preference selectors 222, whereby” the parameter analyzer 208 analyzes the vehicle occupant information to identify a desired environmental change for the cabin 110 of the vehicle 102” and “Additionally, the parameter analyzer 208 may store data on the mobile device 116 carried by a passenger from one vehicle to another”,  exemplary of a controller storing (uploading) data (dynamical modified user parameters of occupant profiles) to a plurality of mobile devices).  

Regarding claim 16, Macneille teaches the system of claim 1, including wherein the controller is configured to store in a vehicle storage medium an occupant profile comprising a biometric condition value, interior environmental condition value, and external environmental condition value (see Macneille, paragraphs 20, 72, and 79, regarding “mobile device 116 may be placed, coupled and/or mounted within a cabin of the vehicle that is being upgraded/retrofitted without adding wiring and/or other internal components to support operation of the sensor, thereby enabling the enhancement of sensor capabilities and/or vehicle cabin analysis”, whereby, for example, a mobile device 116 may be mounted in/on a vehicle seat, which is part of a vehicle cabin and “the processor platform 1000 (controller) can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, or any other type of computing device”, in our example the processor (controller) platform 1000 can be mobile device 116, and therefore could comprise mass storage 1028 for storing software and/or data, such as user parameters (occupant profiles), and in the context of being secured in a vehicle cabin, effectively functions as a vehicle storage medium).

Regarding claim 17, Macneille teaches the system of claim 16, including wherein the controller is configured to dynamically modify the occupant profile based on sensed biometric condition values, sensed interior environmental condition values, and sensed external environmental condition values, and to store a modified occupant profile in the vehicle storage medium (see Macneille, figure 9, paragraphs 23, 39, 71 and 79, regarding block 906, whereby “the vehicle controller 104 gathers user parameters (occupant profiles) from a mobile device application (e.g., the preference selector 222) (block 906) and the vehicle controller 104 proceeds to generate an instruction based on the processed data (block 908)”, whereby (the vehicle) “controller may interact with an application on the personal mobile device to identify the personal mobile device and retrieve (download) user parameters (occupant profile) corresponding to the person associated with the personal mobile device to affect an operation of the climate control system based on the user parameters (occupant profiles). For example, temperatures settings, an allergy, or any other vehicle cabin preferences and/or personal information may be communicated from the personal mobile device to the controller of the vehicle”, and “parameter analyzer 208 may receive personalized vehicle occupant information from the preference selectors 222, whereby” the parameter analyzer 208 analyzes the vehicle occupant information to identify a desired environmental change for the cabin 110 of the vehicle 102” and “Additionally, the parameter analyzer 208 may store data on the mobile device 116 carried by a passenger from one vehicle to another”,  exemplary of a controller storing (uploading) data (dynamical modified user parameters of occupant profiles) to a plurality of mobile devices, and in our example the processor (controller) platform 1000 can be mobile device 116, and therefore could comprise mass storage 1028 for storing software and/or data, such as user parameters (occupant profiles), and in the context of being secured in a vehicle cabin, effectively functions as a vehicle storage medium).

Regarding claims 18-19, independent claim 18 is the identical method performed by the system of independent claim 1, and similarly, dependent claim 19 of 

Regarding claims 20, independent claim 20 is a non-transitory computer-readable storage medium providing identical method instructions to the system of claim 1, therefore claim 20 is also rejected under 35 U.S.C. 102(a)(2) for the same respective rationale as claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                                        
June 17, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661